Chief Judge HODGSON
(concurring in part/dissenting in part):
In United States v. Pope, 3 M.J. 1037 (A.F.C.M.R.1977), aff'd on recon., 3 M.J. 1056 (A.F.C.M.R.1977), we held that the mere presence of an accused at the scene of a crime does not give probable cause for his apprehension. The person being apprehended must be a participant in the crime and not merely a knowing spectator. I fully agree with the majority that the police had probable cause to arrest Samuels when he bolted from the appellant’s car. However, Samuels’ flight and the discovery of drug abuse paraphernalia in the rear section of the appellant’s car where Samuels had been sitting did not provide a basis to apprehend the appellant. Basically, the evidence established that a passenger in the appellant’s car was found to possess drugs. This, in my opinion, is not sufficient cause to apprehend the appellant. Since probable cause was lacking to apprehend the appellant, the marijuana found on his person at that time and the cocaine later discovered at the police station should not have been admitted. I would dismiss Specifications 1 and 2 of Charge I. I would affirm the remaining offenses and the sentence.